UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6761


THURMAN VAN LILLY,

                                              Plaintiff - Appellant,

          versus

MICHAEL   SCHWARTZ,  Chief;   KENNETH     OWENS,
Captain; FAY BARRINAUE, Lieutenant,

                                             Defendants - Appellees,

          and

LAMONT LEE GREENE; VERNON HUGE; ISAAC PRIEST;
ALLEN BELL, JR.; MICHAEL ROBINSON; MELVIN
GREEN; JOE WALKER,

                                                          Defendants.

Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Joseph F. Anderson, Jr., Chief
District Judge. (CA-03-2526-2-17AJ)


Submitted:   September 29, 2005            Decided:   October 7, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thurman Van Lilly, Appellant Pro Se. Richard Michael Smith, MCNAIR
LAW FIRM, P.A., Columbia, South Carolina; William Walter Doar, Jr.,
MCNAIR LAW FIRM, P.A., Georgetown, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Thurman Van Lilly appeals the district court’s order

accepting the report of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.    See Lilly v. Schwartz, No.

CA-03-2526-2-17AJ (D.S.C. Mar. 30, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -